IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL PENDLETON,                        : No. 101 WM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
RANDALL B. TODD, ET AL.,                  :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Prohibition are DISMISSED.        See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (stating that hybrid representation is

impermissible).